Citation Nr: 1614157	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to October 1946 and from June 1951 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have service-connected loss or permanent loss of use of a foot or hand; permanent impairment of vision of both eyes, or ankylosis of a knee or hip.  


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3902, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.808 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks assistance in the purchased of an automobile and special adaptive equipment or adaptive equipment only.  He filed his claim that led to this appeal in April 2010.  As the Veteran explained in a January 2014 statement, he seeks a mini-van with a wheelchair lift and ramp.  He points to his arthritis and spine conditions as the reason for his needs.  

Service connection has been established for the following conditions:  Degenerative joint disease (djd) of the cervical spine, the lumbosacral spine, both knees (with ratings for limitation of flexion and extension), and both hands, left shoulder arthritis, radiculopathy of both lower extremities, hemorrhoids, and posttraumatic stress disorder.  His combined disability rating is 100 percent, and he has been awarded special monthly compensation (SMC) at the 38 U.S.C.A. § 1114(p) rate.  

Eligibility for financial assistance to purchase an automobile or other conveyance and necessary adaptive equipment is limited to those veterans with a narrowly-defined range of disabilities.  Assistance with the purchase of an automobile is authorized for a veteran who has service-connected (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808 

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

The Veteran has not asserted and the record does not show that the Veteran has permanent impairment of vision of both eyes or loss of use of one or both hands due to service connected disability.  He has limitation of motion of both legs due to his knee disabilities but there are no findings of ankylosis.  

A January 2010 physical medicine rehabilitation consult note documents that the Veteran was ambulatory with a single forearm crutch for 50 feet without problems, ambulated 100 feet with a rollator, ambulated up and down four steps with hand rails, and was able to turn when ambulating without problems.  He was able to make car transfers independently.  This is evidence against a finding that he has the loss of use of either foot.  A May 2011 VA examination report documents that Veteran's lower extremity movement was limited in that he was unable to stand for any length of time and could only walk with a cane for short distances in his home - otherwise relying on his motorized wheelchair for mobility.  The  report of an April 2013 VA examination documents that the Veteran uses a wheelchair most of the time, is able to ambulate less than 25 feet, and uses a walker or holds onto furniture when walking.   

The Board acknowledges that the Veteran does uses a walker or holds onto furniture when walking.  The evidence, however, shows that he is able to use both feet for propulsion and balance and there are no findings that he has loss of use of either foot.  While the Veteran clearly has problems, there are no findings of ankylosis of either knee - just limitation of motion of his knees.  He does not have a service connected vision disability.  The evidence does not show that he has loss of use of either hand.  He simply does not meet the requirements of this program.  For these reasons, the Board concludes that the preponderance of evidence is against granting this appeal.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are associated with the claims file and there is sufficient medical evidence of record for the Board to decide this case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


